Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on January 22, 2021 was received.  Claims 3-52 and 11 were cancelled.  Claims 1, 3, 5, 7, 9, 10, 12, and 14 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title and specification.

Claim Objections
The objections to claim 9 is withdrawn in view of the amendment to the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1, 3-10 and 12-19 are maintained and reproduced below for Applicant’s convenience.

Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Independent claim 1 recites a “sensing portion” which is unclear and indefinite in view of the specification as no clear structural element functions in sensing or providing the state information of the battery cells.  For the purpose of comparison to the prior art, it will be assumed that any component/element which either provides the capture, detection, or transfer of a state information of the battery sufficiently meets the recited limitation. All claims dependent are also rejected for the same.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Kim et al. in view of Kitada et al. on claims 1-19 is withdrawn because independent claim 1 has been amended and claims 2 and 11 have been cancelled.
	
Claims 1, 3-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0302651) in view of Kitada et al. (JP 2004-071562, machine translation).
Regarding claim 1, Kim discloses a battery pack comprising:  a plurality of battery cells (10) arranged in a first direction (Fig 1); a wiring board configured to collect state information about the battery cells from the battery cells (second circuit board 182); and a sensing portion comprising an input port (see annotated Fig 2) through which the state information about the battery cells is input (first circuit board 181) [0057], an output port coupled to the wiring board and through which the state information about the battery cells is output, and a connection portion (connection wire 185) between the input port and the output port (Fig 2) [0069-0076] and further discloses the connection wire to be flexible [0026, 0078] but is silent towards the connection portion extending in a curved shape comprising portions spaced apart from each other in a second direction crossing the first direction, and where the connection portion 

    PNG
    media_image1.png
    731
    952
    media_image1.png
    Greyscale

Kitada teaches a flexible conductive element that is provided with curved portions spaced apart from each other (Figures 1-7); a plurality of straight portions extending parallel to each other; and a plurality of curved portions, each curved portion connecting adjacent straight portions of the plurality of straight portions to each other (see annotated Fig. 7 below); and a first bridge (plurality of punching holes/perforations) connecting adjacent straight portions to each other (see annotated Fig 2 below) [0011, 0022] to effectively protect the conductive element from damage [0007-0008] and allow for greater lengths if required [0011].


    PNG
    media_image2.png
    520
    746
    media_image2.png
    Greyscale
(Fig 7)

    PNG
    media_image3.png
    331
    631
    media_image3.png
    Greyscale
(Fig 2)
It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide the connection portion extending in a curved shape comprising portions spaced apart from each other in a second direction crossing the first direction; a plurality of straight portions extending parallel to each other; a plurality of curved portions, each curved portion connecting adjacent straight portions of the plurality of straight portions to each other; and a first bridge connecting adjacent straight portions to each other in the battery pack of Kim because 
Regarding claim 3, Kitada further teaches wherein the plurality of straight portions extend in parallel to each other in the first direction (see annotated Fig 7 above).  
Regarding claim 4, Kitada further the plurality of curved portions are provided on end portions of the plurality of straight portions in the first direction (see annotated Fig 7 above).  
Regarding claim 5, Kitada further teaches wherein each curved portion of the plurality of curved portions is curved to connect adjacent end portions of the adjacent straight portions (Fig 7) and detour along a path greater than a distance between the adjacent end portions of the adjacent straight portions (curved path being longer than a direct end to end distance).  
Regarding claim 6, Kitada further teaches wherein the second direction is perpendicular to the first direction, and a maximum distance in the path of the curved portion in the second direction (“A” in figure) is greater than a maximum distance in the second direction between the adjacent end portions of the adjacent straight portions (“B” in figure) connected by the curved portion (see annotated Fig 2 below).  

    PNG
    media_image4.png
    319
    622
    media_image4.png
    Greyscale

Regarding claim 7, Kim discloses the battery pack of claim 2, wherein the connection portion comprises:  a conductive line (signal transmission line/conductive wires) through which the state information about the battery cells is transmitted [0076]; and an insulating film in which the conductive line is embedded (insulating substrate) [0076].  

Regarding claim 9, Kitada further teaches the plurality of curved portions provided on both ends of the connection portion in the first direction are configured to be deformed and lifted away from the main plane to face each other in response to swelling of the battery cells in the first direction (flexible such that the connection wire may be flexibly bent to allow relative positional movement between the circuit boards) [0078].  
Regarding claim 10, Kim discloses the bus patterns may be formed between coupling holes formed in the first circuit board to electrically connect the terminals [0066-0067] but is silent towards the curved portion of the plurality of curved portions extends in a curved shape surrounding a penetration hole through the sensing portion.  
Kitada teaches a plurality of punching holes (penetration holes) provided in the region of the curved portion (8b, 108b) to provide separation for those regions [0027].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide penetration holes in the sensing portion of Kim and Kitada because Kitada recognizes that such holes allow for separation between the regions forming the curved portion and would be placed where need to provided separation or to provides regions for electrical connection. 
Regarding claim 12, Kitada further teaches each curved portion extends in a curved shape surrounding an outer side of the penetration hole, and the connection portion further comprises a second bridge surrounding an inner side of the penetration hole (see annotated Fig 2 above).  
Regarding claim 13, Kitada further teaches the first and second bridges are in an insulating film (insulating substrate 102 and insulating layer 105) of the connection portion [0027].  

Kitada teaches a reinforcing portion (dummy pattern; 13, 113) is provided in regions adjacent to where the conductive patterns are more densely provided in order to prevent the occurrence of cracks from the manufacturing state [0023, 0024, 0027]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a reinforcing portion adjacent to where the conductive pattern is more densely packed as recognized by Kim and Kitada because Kitada recognizes these reinforcing portions prevent the occurrence of cracks.
Regarding claim 15, Kitada further teaches wherein the dummy pattern is inside the conductive line along a path of a curved portion of the plurality of curved portions (Figs 2, 4, 6 and 7).  
Regarding claim 16, Kim is silent towards wherein the curved portion extends in a curved shape surrounding a penetration hole formed through the sensing portion, and the dummy pattern is between the penetration hole and the conductive line.
Kitada teaches the reinforcing portion is provided in regions where the conductive patterns are more densely provided in order to prevent the occurrence of cracks from the manufacturing state [0024]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a reinforcing portion in any regions where the conductive pattern is more densely packed including regions provided with penetration holes limiting the amount of space available for the conductive pattern as recognized by Kim and Kitada because Kitada recognizes these reinforcing portions prevent the occurrence of cracks. Furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04

Regarding claim 18, Kitada further teaches wherein the conductive line and the dummy pattern comprise a same conductive material [0008] and are covered with a same insulating film, and wherein the same insulating film covers both end portions of the dummy pattern [0008, 0009, 0027].  
Regarding claim 19, Kim discloses the battery pack of claim 1, wherein the input port of the sensing portion is connected to a bus bar (bus pattern, 181b) through which adjacent battery cells of the plurality of battery cells are electrically coupled to each other [0066-0067, 0084-0086].  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) The terms “sensing portions” and “connection portions” should not be interpreted as means plus function limitations and “sensing portion” is clear and definite in light of the specification, and 
(b) Kitada discloses “a perforation part…and are separated only when assembled”, accordingly, Kitada discloses that the side edges 8a and 8c are separated from each other when the conductive element is assembled and such perforations would not provide a bridge connecting the adjacent portions.

In response to Applicant’s arguments, please consider the following comments:
(a) As stated in the claim interpretation section, the Applicant has the option to either (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 
(b) As correctly identified by the Applicant, perforations are present between the side edge and curved portions as taught by Kitada.  Perforations are recognized as providing alternating regions of connected parts (bridges) and holes. Kitada also recognizes that such perforations are optionally broken to provide greater length [0004, 0005, 0011, 0022].  The generally recognized flexibility of the flexible conductive element as taught by Kitada would not require the breaking of such perforations unless a greater length is required, nor would it explicitly require all the perforations to be broken (a single connected part remaining provides for the claimed bridge).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

	

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727